DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on May 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2002/0037506), Müller (US 5,824,478, cited on IDS), Huang et al. (Anal. Chem. 2013) and Zhou et al (Nucleic Acids Research 2009). 
	Lin et al. teach an aptamer based two-site binding sandwich assay, employing nucleic acid ligands (aptamers) as capture and/or reporter molecules. The aptamers bind to various targets that can act as capture molecules and/or reporter molecules in a sandwich type format for the detection of targets in biological fluids, cell culture media and industrial processes and further determination of the target quantity found in the substance. The assay is illustrated in figure 1 and exemplified with a biotinylated capture aptamer which binds to microspheres functionalized with streptavidin. The reporter aptamer is labeled with fluorescein.
At paragraph 14 Lin et al. teach methods for performing immunoassays employing nucleic acid ligands. More specifically, a sandwich-type assay based on two aptamers that recognize two independent sites on a target molecule. In particular a method for detecting the presence of a target compound in a substance which may contain said target compound comprises: a) exposing a substance which may contain said target compound to a capture molecule capable of binding to said target molecule, wherein said capture molecule is immobilized on a solid support; b) removing the remainder of said substance from said capture molecule:target molecule complex; c) adding to said capture molecule:target molecule complex a reporter molecule capable of binding to said target molecule; and d) detecting said capture molecule:target 
	The difference between Lin et al. and the instant claims is how the capture and reporter aptamers are bound to the substrate and the reporter molecule. Lin et al. use streptavidin-biotin binding for the capture aptamer and direct conjugation with fluorescein for the reporter aptamer, while the instant claims recite complementary nucleic acid binding for both aptamers.
However, attachment of capture and/or detection agents to substrates and reporter molecules using nucleic acid linkers which bind through complementarity was well known to those of ordinary skill before the filing date of the claimed invention. Further, such linkers were also routinely used in aptamer conjugates.
	Müller teaches (see columns 4-5 and figure 1) sandwich hybridization assays that involve the use of a capture probe 10 and a detector probe 12, which are designed to bind concurrently to a target analyte 14.  
 
                        
    PNG
    media_image1.png
    489
    547
    media_image1.png
    Greyscale


The detector probe 12 used in a sandwich hybridization assay includes a moiety 16, which contains a detectable label and has a predetermined pI or other known characteristics that allow the moiety to be isolated and/or concentrated. The capture probe can contain the first member of a specific binding pair 18. The capture probe facilitates purification of the analyte-probe complex 26 from sample components, as well as from unbound detector probes. The sample can be contacted with the detector and capture probes simultaneously, or in sequence. 
 As shown in FIG. 1, when a capture probe 10 containing the first member of a specific binding pair 18 is used in a sandwich hybridization assay, the detector probe-analyte-capture probe complex 26 can be purified by contact with the second member of the specific binding pair 22, bound to a solid support 24. As an example, the specific binding pair can be a pair of complementary oligonucleotides, e.g., poly-A and poly-T oligonucleotides. This configuration enables the use of a single capillary tube, for example, a capillary tube 24 containing immobilized poly-A 22, with any set of capture and detector probes, provided that the capture probe 10 contains a poly-T binding region 18.
Huang et al. teach immobilization of an aptamer sequence to a surface by inclusion of a sequence complementary to a capture sequence attached to the surface, see abstract and figure 1.
Zhou et al. teach (see pages 3107-3108 and figure 6a) conjugates of an aptamer and a therapeutic siRNA which are chemically synthesized and subsequently annealed via a complementary 16-nt ‘stick’ sequence which forms stable base-pairs via the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce and use a dual aptamer sandwich assay as taught by Lin et al. wherein the aptamers are indirectly linked through complementary nucleic acid binding. One of ordinary skill in the art would do so because use of indirect linkers in sandwich assays are well known: Lin et al. use indirect linking in the form of biotin-streptavidin and Müller teaches indirect linking and specifically suggests indirect linking can be through complementary nucleic acids. Further, although taught in the context of conjugation with a therapeutic agent, based on the teachings of Zhou et al., the person of ordinary skill would recognize that use of complementary nucleic acids provides the ability to quickly change the components of the assay as needed while maintaining ease of synthesis; because aptamers are also nucleic acids, it is easy to change the binding portion of the nucleic acid to be complementary to any sequence that has been conjugated to either the surface or the 
With regard to claims 8-10, these claims recite limitations regarding the order of steps in performing the assay method. As stated in MPEP 2144.04, any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Additionally, changes in order of addition of components is recognized by Müller as an option in sandwich assays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635